Case 1:20-cv-06063-NRB Document 6-1 Filed 08/07/20 Page 1 of 3

EXHIBIT A
Case 1:20-cv-06063-NRB Document 6-1 Filed 08/07/20 Page 2 of 3
CERTIFICATE OF COPYRIGHT

.4COPy
> Ko,

IGISTRATION

This certificate, issued under the seal of the Copyright

  

”" IRM PA

v. FED STATES COPYRIGHT OFFICE
REGISTRATION NUMBER

 

 

 

© Office in accordance with the provisions of section 410(a)
“Of title 17, United States Code, attests that copyright reg- c
% __ istration has been made for the work identified below. The P A 4 AY 26 ?
tm information in this certificate has been made a part of the
% Copyright Office records. oN
o ee ( PA PAY
ee . “C. EFFECTIVE DATE OF REGISTRATION
“ep we —— NOV 13 1989
ARy oF CO
REGISTER OF COPYRIGHTS Month Day Year
OFFICIAL SEAL United States of America
_,DO NOT WRITE ABOVE THIS LINE. IF YOU NEED MORE SPACE, USE A SEPA NTINUATION SHEET.

 

 

 

 

 

TITLE OF THIS WORK ¥

"ROCKIN' IN THE FREE WORLD"

 

 

 

PREVIOUS OR ALTERNATIVE TITLES V

 

NATURE OF THIS WORK ¥ See instructions
MUSIC & LYRICS

(SUBMITTED WITH CASSETTE

TAPE/REC.#1//4/2-25899)

 

 

 

  

 

 

 

 

 

cpeapcosnneonen shal apeses orensmerescovapngnessestet ssseepens sessunetennaeesececeacstes
NAME OF AUTHOR Y DATES OF BIRTH AND DEATH
NEIL YOUNG Year Bom V Year Died V
1945
Was this contribution to the work a ~=AUTHOR’S NATIONALITY OR DOMICILE WAS THIS AUTHOR’S CONTRIBUTION TO
“work made for hire”? Name of Country THE WORK If the answer to either
Q) Yes Citizen of > Anonymous? Yes %] No of these questions is
: Yes.”
NOTE x No Domiciled in » USA Pseudonymous? [J Yes xX) No newucnone et
NATURE OF AUTHORSHIP | Briefly describe nature of the material created by this author in which copyright is claimed. ¥
Under the law MUSIC & LYRICS
the “author” of a
’ TAME OF AUTHOR ¥ DATES OF BIRTH AND DEATH
Year Born W Year Died W

 

AUTHOR’S NATIONALITY OR DOMICILE

Name of country

‘as this contribution to the work a
“work made for hire”?

f<emananwe

== | yes

 

{ Citizen of ».

J No Domiciled in ®

 

aay

WAS THIS AUTHOR’S CONTRIBUTION TO

THE WORK it the answer to either

Anonymous? C] Yes [J No of these questions 1s
C Yes [1] No “Yes.” see detailed

Pseudonymous?
instructions.

ATURE OF AUTHORSHIP _ Briefly describe nature of the material created by this author in which copyright is claimed. ¥

 

AME OF AUTHOR ¥

 

O30412073

DATES OF BIRTH AND DEATH
Year Born ¥ Year Died W

 

as this contribution to the work a

AUTHOR’S NATIONALITY OR DOMICILE

os

 

WAS THIS AUTHOR’S CONTRIBUTION TO

“work made for hire"? Name of Country THE WORK Hf the answer to either
} Yes oR { Citizen of > Anonymous? (J Yes (] Ne ___ of these questions is
oe : “Yas,” see detated
ma) Domiciled in > Pseudonymous? ([] Yes [} No instructions "

 

 

NATURE OF AUTHORSHIP Briefly describe nature of the material created by this author in which copyright is claimed. ¥

 

 

YEAR IN WHICH CREATION OF THIS

 

 

F FIRST PUBLICATION OF THIS PARTICULAR WORK

Day > Year >»

 

WORK WAS COMPLETED Trust be oven oun ee Month p>
rr
1989 4 Year inal cases. has been published U.S.A.

 

 

 

 

settee: sexrneccneneatitere

 

 

    

COPYRIGHT CLAIMANT(S) Name and address must be given even if the claimant is the
he author gi i v
same sSTLVER’ FTDDLE
c/o E.G. MUSIC, INC.
9157 SUNSET BLVD. #215
LOS ANGELES, CA 90069

TRANSFER If the claimant(s) named here in space 4 are different from the author(s) named

in PCT EVER FIDDLE. a Sa) CORE POS SLES RP AREY

NAME OF THE AUTHOR,

 

See instructions
betlore completing
itis space

 

RISE

SEBEL
MORE ON BACK P ¢ Complete ail appiicabie spaces

@ See detatied instructions

      

numbers 5-9) on the reve: 2
@ Sign the form at ine 8

(

 

 

 

 

@ Nation
APPLICATION RECEIVED ~

NOV.13.1989

ONE DEPOSIT RECEIVED

Nov. 13.1989

TWO DEPOSITS RECEIVED

 

REMITTANCE NUMBER AND DATE

DO NOT WRITE HERE
OFFICE USE ONL)

 

Page} ol____k”__pages
Case 1:20-cv-06063-NRB Document 6-1 Filed 08/07/20 Page 3 of 3

 
 

 

 

 

 

FORM PA
vu
PA 4 49 2 6 ” CHECKED BY :
CORRESPONDENCE FOR
Yes COPYRIGHT
OFFICE
DEPOSIT ACCOUNT USE
FUNOS USED ONLY
DO NOT WRITE ABOVE THIS LINE. IF YOU NEED MORE SPACE, USE A SEPARATE CONTINUATION SHEET.

 

 

PE: EOS ‘ 3 sie ee 2 %
S REGISTRATION Has registration for this work, or for an earlier version of this work, already been made in the Copyright Office?
C) Yes XJ No If your answer is “Yes,” why is another registration being sought? (Check appropriate box) V

 

(2 This is the first published edition of a work previously registered in unpublished form.

 

C) This is the first application submitted by this author as copyright claimant.
(9 This is a changed version of the work, as shown by space 6 on this application.
If your answer is “Yes,” give: Previous Registration Number ¥ Year of Registration V

 

   
  

 

 

 

 

REREAD IONE a: ose SR se Sees SS Ses
RIVATIVE WORK OR COMPILATION Complete both space 6a & 6b for a derivative work; complete only 6b for a compilation.
a, Preexisting Material Identify any preexisting work or works that this work is based on or incorporates. W

 

 

See instructions
before completing
this space

 

 

b. Material Added to This Work Give a brief, general statement of the material that has been added to this work and in which copyright is claimed. W

 

 

   
 

 

DEPOSIT ACCOUNT If the registration fee is to be cha Account established in the Copyright Office,
Name V Account Number ¥

 

   

 

CORRESPONDENCE _ Give name and address to which correspondence about this application should be sent. Name/Address/Apl/City/State/Zip W
LINDA KOMORSKY

SILVER FIDDLE C/'6 EVG. MUSIC, INC,
JIS7 SUNSET BLVD. #215

 

Be sure to

LOS ANGELES, CA 90069 give your

daytine phone

   
 

Area Cod

enone Number (213) 274=2BT4

cecacenes SRR Ste

CERTIFICATION® |, the undersigned, hereby certify that 1am the
Check only one W

{J author

(] other copyright claimant

 

4

   

CJ owner of exclusive right(s)
Rauthorized agent of SILVER FIDDLE

Name ot author or other, copyright claimant, of owner of axclusive night(s) &

of the work identified in this application and that the statements made
by me in this application are correct to the best of my knowledge.

LINDA KOMORSK

‘ datew 10//5,/89

Typed or printed name and date W If this is a published RsKY must be the same as or later than the date of publication given in space 3.
Zz

   

 

 

 

 

 

 

 

 

 

 

 

MAIL Name ¥ c/o E.G. MUSIC, INC. Lf : “Completed all necessary
CERTIFL SILVER FIDDLE spaces?
CATE TO e Signed your application in space
Number/Street/Apariment Number ¥ ° Enclosed check or money order
Certificate 9157 SUNSET BLVD. #215 for $10 payable to Register of
Copyrights?
will be City/StaterZiP ¥ * Enclosed your deposit material
matted in LOS ANGELES, CA 90069 with the application and tee?
window MAIL TO: Register of Copyrghts.
Library of Congress, Washington,
OC. 20559

 

 

   
 

 

      

e} Any person who knowingly makes a false representation of 409. of in any wittten statement hied in

connection with the application, shalt be fined not more nan $2.500

US. GOVERNMENT PRINTING OFFICE. 1968--202-133-80.006 July 1988-- 150.000
